DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1-13, in the Reply filed on 2 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 June 2022.

Information Disclosure Statement
The information disclosure statement filed 24 March 2022 fails in part to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  More specifically, document 14, a Chinese language document, was cited without the requisite concise explanation.  It has been placed in the application file, but the information referred to therein has not been considered.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “64” and “66” have been used to designate different embodiments of the rod and receiving portion, respectively, in Figs. 14A-15B.  The Examiner suggests adding primes and double-primes to these reference characters for their latter uses, with corresponding revision of the specification.

The drawings are objected to because of the following additional informalities.

Figs. 1A, 5, require cross-hatching because they are cross-sectional views (see, e.g., Fig. 1B); 
Figs. 3, 4, are black and white images, but are plainly not the only practicable medium for illustrating a cross-sectional view of the end of the catheter, and are therefore unacceptable (see 37 C.F.R. § 1.84(b)(1)); and
para. [0061] states that Fig. 16 includes rod 64, but the ref. no. is not shown in that figure.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because its third and fourth sentences are incomplete.  Correction is required.  See MPEP § 608.01(b).

The use of the terms FINECROSS (para. [0003], line 10), CORSAIR (para. [0003], line 11), and PEBAX (para. [0041], line 15), which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities:
	at para. [0004], line 3, the acronym “PCI” is used without first providing its full meaning;
	paragraphs [0012] and [0013] refer to Figs. 3 and 4, respectively, as “axial cross-sectional views”, but no other figures shows a section line showing where, and in which direction, the view is taken; also, para. [0045] refers to these views as “a view looking down the catheter shaft” which, while not inconsistent with a cross-sectional view, should be kept consistent if Applicant amends paragraphs [0012] and [0013] to instead refer to, e.g., “a distal end elevational view” of the catheter; and
	para. [0064], line 9, there is an extra comma.

Appropriate correction is required.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Claim 1, penultimate line, “the lumen” invites confusion because there are two lumens defined in the claim: “a lumen” of line 3; and “an inner lumen” of line 4.  While the claims’ use of “inner lumen” is clear, their use of “lumen” invites confusion.  The Examiner suggests adding an additional descriptor to the first “lumen,” e.g., “guidewire lumen.”
Claim 1, line 10, “it” may technically refer to any structure defined in the claim before it; the Examiner suggests rewriting as “wherein, when in the second volume, the deflection member extends . . . “;
Claim 12, line 2, “extending outwardly” is incorrect; the protrusions extend inwardly.  The Examiner suggests removing the word “outwardly.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 11:
		line 2, “from a proximal end to a distal end” demands the question, “of what: the receiving portion or the tapered surface?”  
		line 3, “at its proximal end . . . at its distal end” demands the question, “of what: the lumen, the receiving portion, or the tapered surface?”
	Claim 11 has been treated as reading, “. . . wherein the receiving portion includes a proximal end, a distal end, and a tapered surface that extends from [[a]] the receiving portion proximal end to [[a]] the receiving portion distal end along the longitudinal axis, [[and tapers]] the tapered surface tapering from a diameter of the lumen at [[its]] the receiving portion proximal end to a smaller diameter at [[its]] the receiving portion distal end, . . . “.
	In Claim 13, line 2, “therein” demands the question, “In what: the receiving portion, the annular stopper, or the tubular wall?”  The claim has been treated as reading, “in the annular stopper.”  The Examiner suggests rewriting the claim as follows:

13. The catheter of claim 10, [[wherein the receiving portion comprises]] further comprising: 
	an annular stopper formed in the receiving portion tubular wall, [[and having formed therein] the annular stopper comprising one or more notched recesses[[,]]; and [[wherein the rod has formed at its distal end]] 
	one or more protrusions formed at a distal end of the rod that interface with the one or more notched recesses in the annular stopper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Publ. No. 2004/0039371, by Tockman et al. (“Tockman”).
	Tockman describes a catheter substantially as claimed by Applicant, as follows.
	1. A catheter comprising:
	a catheter shaft (104) having a tubular wall (Figs. 11A, B illustrate catheter 104 including an internal lumen, and is therefore tubular) that extends from a proximal end (Fig. 4, near 75) to a distal end (Fig. 11A, right side) along a longitudinal axis to define a lumen (distalmost end of the lumen is shown in Figs. 11A,B), the tubular wall having formed therein an inner lumen ([0062]: “One or more inflation lumens (not shown) and a proximal inflation mechanism (not shown) of the type previously described may be employed to controllably pressurize and depressurize the inflation member 122 . . . ;” Figs. 6A,B and [0051], lumens 96]) that extends from the proximal end to the distal end of the catheter shaft (id.);
	a deflection member (including members 120, 122) coupled to the distal end of the catheter shaft (inflation member 122 is positioned on the inner surface of the catheter lumen) and in fluid communication with the inner lumen ([0051], [0062], supra) such that fluid provided to the inner lumen causes the deflection member to expand from a first volume to a second volume that is larger than the first volume ([0062]; compare Figs. 11A and 11B); and
	wherein when the deflection member is in the second volume it extends from a surface of the tubular wall towards the longitudinal axis of the catheter shaft to provide a surface (surface of 120 which bears against the guidewire, Fig. 10B)  for deflecting an interventional device extending through the lumen and outward from the distal end of the catheter shaft at a deflection angle (Fig. 11B shows inflation member in its more inflated state deflecting guidewire 106 toward the longitudinal axis of the catheter).
	3. (The catheter of claim 1,) further comprising:
	a flexible guidewire (106) dimensioned to be received through and conforming to a shape of the lumen and having a distal end that extends outwardly though a distal opening (117); and
	wherein the deflection member is configured to angularly displace the distal end of the flexible guidewire at the deflection angle ([0051], [0062], and Figs. 11A, B).
	7. (The catheter of claim 1,) wherein the deflection member is coupled to an inner surface of the tubular wall (Figs. 11A, B, show inflation member 122 coupled to the inner wall of catheter 104) and when in the second volume expands away from the inner surface of the tubular wall along a direction that is normal to the inner surface (force F2 is directed normal to the inner surface of the catheter, Fig. 11B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tockman as applied to Claim 1 above, and further in view of 5,299,575, granted to Sandridge (“Sandridge”).
	Tockman describes a catheter substantially as claimed by Applicant; see above.  Tockman does not, however, disclose that the deflection member (122) is in fluid communication with a hypotube positioned within the inner lumen of the catheter shaft.
	Sandbridge relates to guide catheters having internal, inflatable balloons and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims and Tockman. Sandbridge teaches that, in such a catheter (see Figs. 5-6b), the internal inflatable balloon 68 may be in fluid communication with a hypotube 66, which reinforces the catheter wall against the fluid pressure used to inflate the balloon 68 and thus makes the catheter less likely to fail during use. 
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Tockman’s catheter such that its deflection member is in fluid communication with a hypotube positioned within the inner lumen of the catheter shaft, because Sandbridge teaches doing so in a very similar catheter, which will inhibit failure of the catheter during use.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tockman as applied to Claim 1 above, and further in view of U.S. Patent No. 9,220,874, granted to Pillai et al. (“Pillai”).
	Tockman describes a catheter substantially as claimed by Applicant; see above.  Tockman does not, however, disclose that the distal end of the tubular wall includes an angled surface that is angled from an outer surface of the tubular wall proximally towards an inner surface of the tubular wall.  
	Pillai relates to CTO treatment catheters and is therefore from an art which is the same as, or very closely related to, those of Applicant’s claims and Tockman.  Pillai teaches that, in a CTO catheter, the exit port can be formed at the distal end of the catheter (see Figs. 6A, B) with the distal end of the tubular wall including an angled surface (at 56) that is angled from an outer surface of the tubular wall proximally towards an inner surface of the tubular wall (in Fig. 6B, the surface - to which the lead line for ref. no. 56 leads - forms the claimed angle with the adjoining end surface at which port 54 is formed), so that the guided element 60 is directed out of the end of the catheter and laterally toward the target tissue.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the distal end of the tubular wall in Tockman’s catheter to include an angled surface that is angled from an outer surface of the tubular wall proximally towards an inner surface of the tubular wall, because Pillai teaches doing so in a closely related catheter in order to direct the guided device laterally when exiting the catheter.
	Concerning Claim 5, as modified in view of Pillai, Tockman discloses that the deflection member is coupled to the angled surface (the deflection member is coupled to the deflection surface from Pillai via the intervening portions of the catheter body) and when in the second volume expands away from the angled surface along a direction that is normal to the angled surface (Tockman’s deflection member expands in many directions because it is a balloon, including a direction that is normal to the angled surface).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tockman and Pillai as applied to Claim 5 above, and further in view of U.S. Patent App. Publ. No. 2008/0154172, by Mauch (“Mauch”), 
Tockman and Pillai together describe a catheter substantially as claimed by Applicant; see above.  Tockman and Pillai do not, however, disclose that a positioning member rotatably coupled to the inner surface of the tubular wall proximal to the angled surface such that when the deflection member is in the first volume the positioning member is in a first position that is parallel with the longitudinal axis and when the deflection member is in the second volume the positioning member is contacted by the deflection member and articulated into a second position that is angled at the deflection angle.
	Mauch relates to a CTO treatment catheter and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims, Tockman, and Pillai.  Mauch teaches, with reference to Figs. 2 and 3, that a CTO treatment catheter which includes an inflatable deflector 36 (Applicant should note that Mauch uses ref. no. 36 for both the inflatable deflector and other structures in its disclosure) used to deflect a treatment device 30 out of a side port 32, can be further provisioned with a positioning member 38 (similarly, this ref. no. is re-used in Mauch) rotatably coupled to the inner surface of the tubular wall, which would be proximal to the angled surface provided by Pillai, such that when the deflection member is in the first volume the positioning member is in a first position that is parallel with the longitudinal axis (the configuration of Fig. 2) and when the deflection member is in the second volume the positioning member is contacted by the deflection member and articulated into a second position that is angled at the deflection angle (the configuration of Fig. 3).  The addition of deflector 38 inhibits or prevents the catheter 30 from striking the balloon 36, and thus greatly reduces the likelihood that the catheter could be hung up on the balloon 36 and/or damage or pierce the balloon (see [0020]).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Tockman and Pillai’s catheter to include a positioning member rotatably coupled to the inner surface of the tubular wall proximal to the angled surface such that when the deflection member is in the first volume the positioning member is in a first position that is parallel with the longitudinal axis and when the deflection member is in the second volume the positioning member is contacted by the deflection member and articulated into a second position that is angled at the deflection angle, because Mauch teaches doing so in a very closely related catheter, which will improve the performance of, and reduce the likelihood of damage to, the deflector balloon.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tockman as applied to Claim 1 above, and further in view of Int’l Patent App. Publ. No. 2017/220812, by Boese et al. (“Boese”).
 	Tockman describes a catheter substantially as claimed by Applicant; see above.  Tockman does not, however, disclose that it includes a radiopaque orientation marker disposed on an outer surface of the tubular wall and having an asymmetrical shape that indicates an orientation of the catheter to a user.
	Boese relates to catheters used for laterally accessing tissues within the patient’s vasculature and is therefore from an art which is the same as, or very closely related to, those of Applicant’s claims and Tockman.  Boese teaches, with reference to Figs. 2 and 3, that such a catheter can be constructed to include a Z-shaped radiopaque marker 4 on an outer surface of the catheter’s tubular wall, so that the angular orientation of the catheter can be radiographically determined during use so that the location of the exit port 6 can be confirmed to be correct with respect to the target tissue 10.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include, in Tockman’s catheter, a radiopaque orientation marker disposed on an outer surface of the tubular wall and having an asymmetrical shape that indicates an orientation of the catheter to a user, because Boese teaches doing so in a closely related catheter so that the angular orientation of the catheter can be radiographically determined during use so that the location of the catheter’s exit port can be confirmed to be correct with respect to the target tissue.

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tockman as applied to Claim 1 above, and further in view of U.S. Patent No. 8,083,727, granted to Kugler et al. (Kugler”).
	Tockman describes a catheter substantially as claimed by Applicant; see above.  Tockman does not, however, disclose that its catheter includes a realignment assembly coupled to the tubular wall such that rotation of the realignment assembly about the longitudinal axis results in a rotation of the catheter shaft about the longitudinal axis (Claim 9), or that the realignment assembly comprises a receiving portion formed in the tubular wall and a rod that is sized to be received by the receiving portion of the tubular wall and when received by the receiving portion of the tubular wall mechanically couples the rod to the catheter shaft (Claim 10).
	Kugler relates to a CTO treatment catheter and is therefore from an art which is the same as, or very closely related to, those of Applicant’s claims and Tockman. Kugler teaches that controlling the angular orientation of a CTO catheter relative to the tissue in which it is inserted is important for the practitioner when treating a patient with CTO (see col. 12, lines 23-27, describing rotational orientation of the subintimal catheter such that reentry into the true lumen can be achieved).  To this end, Kugler describes, with reference to Figs. 17-17B, that the catheter can be provided with a stylet 1703 having a non-circular (in lateral cross section) tip 1707 which mates with a complementarily shaped interior of tip 1704 of the catheter, to provide torque transmission capacity to the subintimal catheter so that the catheter can be correctly rotationally oriented relative to the blood vessel true lumen for reentry into the blood vessel.  thus teaches including in a CTO catheter a realignment assembly coupled to the tubular wall (tip 1707) such that rotation of the realignment assembly about the longitudinal axis results in a rotation of the catheter shaft about the longitudinal axis (Claim 9), and that the realignment assembly comprises a receiving portion formed in the tubular wall (tip 1707) and a rod (1703) that is sized to be received by the receiving portion of the tubular wall and when received by the receiving portion of the tubular wall mechanically couples the rod to the catheter shaft (col. 14, line 62 to col. 15, line 10).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further include, in Tockman’s catheter, a realignment assembly coupled to the tubular wall such that rotation of the realignment assembly about the longitudinal axis results in a rotation of the catheter shaft about the longitudinal axis, and that the realignment assembly comprises a receiving portion formed in the tubular wall and a rod that is sized to be received by the receiving portion of the tubular wall and when received by the receiving portion of the tubular wall mechanically couples the rod to the catheter shaft, because Kugler teaches doing so in a CTO catheter so that the practitioner can rotate the catheter in situ so that the catheter’s exit port can be oriented toward the blood vessel true lumen.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tockman and Kugler as applied to Claim 10 above, and further in view of U.S. Patent App. Publ. No. 2015/0018802, by Zvuloni et al. (Zvuloni).
	Tockman and Kugler together describe a catheter substantially as claimed by Applicant; see above.  Tockman and Kugler do not, however, disclose that the receiving portion includes a tapered surface that extends from a proximal end to a distal end along the longitudinal axis and tapers from a diameter of the lumen at its proximal end to a smaller diameter at its distal end, and wherein a distal end of the rod is tapered to be received by the receiving portion.
	Zvuloni relates to a stylet and catheter combination and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims, Tockman, and Kugler. Zvuloni teaches, with reference to paras. [0076] and [0081], and Fig. 5A, that the stylet 310 can be formed with a tapered surface 332 to mate with (“forming a sealed joint with,” [0081]) an interior surface 136 of the catheter.  Zvuloni explains, at para. [0079]: 

Such a urethral straightener may comprise a rigid pole having a portion thereof extending outside from the patient's body, and, according to some embodiments, may provide at least two effects. A first effect, resulting from the known spatial relationship between the external portion of the straightener and the portion inside the prostatic urethra, is that the location and orientation of the prostatic urethra is accurately known.

Thus, Zvuloni describes exactly the same concern, with respect to a patient’s prostatic urethra, as do practitioner treating patients with CTO: the rotational orientation of the catheter with respect to the target tissue of concern, and how to rotate that catheter with the stylet.  Furthermore, by providing a “sealed joint,” Zvuloni’s structure inhibits, or prevents, body fluid leakage back through the catheter lumen around the stylet, thus making the device more sanitary.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the catheter of Tockman and Kugler such that the receiving portion includes a tapered surface that extends from a proximal end to a distal end along the longitudinal axis and tapers from a diameter of the lumen at its proximal end to a smaller diameter at its distal end, and wherein a distal end of the rod is tapered to be received by the receiving portion, because Zvuloni teaches providing these structures in a catheter having a stylet, so that the stylet will function to rotate the catheter and provide a sanitary seal to the interior lumen of the catheter.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tockman and Kugler as applied to Claim 10 above, and further in view of U.S. Patent App. Publ. No.  2009/0270815, by Stamp et al. (“Stamp”).
	Tockman and Kugler together describe a catheter substantially as claimed by Applicant; see above.  Tockman and Kugler together do not, however, disclose that the receiving portion comprises one or more deformable protrusions extending outward from an inner surface of the tubular wall in order to provide an interference fit with the rod
	Stamp relates to a delivery catheter for introduction of a medical device and is therefore from an art which is the same as, or closely analogous to, those of Applicant’s claims, Tockman, and Kugler.  Stamp teaches, with reference to Figs. 30 and 31, that in order to inhibit or prevent body fluid leakage back through the catheter lumen 620 around the instrument 300, which may be a stylet ([0113]), which would otherwise make the surgical field unsanitary, the outer catheter can be provided with protrusions / bladders 632, 642, which extend from the inner surface of the tubular wall of the catheter, to act as valve with instrument 300 by forming an interference fit with the instrument.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the catheter of Tockman and Kugler such that the receiving portion comprises one or more deformable protrusions extending outward from an inner surface of the tubular wall in order to provide an interference fit with the rod, because Stamp teaches constructing the catheter with such protrusions which will inhibit the backflow of body fluid into the surgical field and thus make the device more sanitary.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tockman and Kugler as applied to Claim 10 above, and further in view of U.S. Patent App. Publ. No. 2002/0045855, by Frassica (“Frassica”).
	Tockman and Kugler together describe a catheter substantially as claimed by Applicant; see above.  Tockman and Kugler together do not, however, disclose that the receiving portion comprises an annular stopper formed in the tubular wall and having formed therein one or more notched recesses, and wherein the rod has formed at its distal end one or more protrusions that interface with the one or more notched recesses in the annular stopper.
	Frassica relates to catheters having a torque transmitting stylet used to torque and rotate the catheter about its longitudinal axis, and is therefore from an art which is the same as, or very closely related to, those of Applicant’s claims, Tockman, and Kugler.  Frassica teaches (see Figs. 8 and 9, and [0206]-[0208]) that such a catheter can be constructed the receiving portion (Fig. 8, generally) comprises an annular stopper (124) formed in the tubular wall (stopper 124 is rigidly formed in or attached to the catheter wall) and having formed therein one or more notched recesses (the longitudinally extending hole is a recess; the “multi-faceted interior wall” of fitment 124 define a number of longitudinally extending notches in that recess), and wherein the rod has formed at its distal end one or more protrusions (at 134) that interface with the one or more notched recesses in the annular stopper (the splines of 134 are protrusions that interface with the fitment’s notches).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the catheter of Tockman and Kugler such that the receiving portion comprises an annular stopper formed in the tubular wall and having formed therein one or more notched recesses, and wherein the rod has formed at its distal end one or more protrusions that interface with the one or more notched recesses in the annular stopper, because Frassica teaches constructing a torque transmitting stylet and receiving portion with these structures so that the stylet transmit sufficient torque so that it can rotate the catheter body about its longitudinal axis while in situ.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent App. Publ. No. 2013/0006167 describes another CTO treatment catheter including an internal balloon deflecting member.
	The balance of the documents cited with this Office Action relate generally to CTO bypass catheters and catheters having torque transmitting stylets or valves.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit

https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/24/2022